PER CURIAM.
Because the trial court lacked jurisdiction when it entered its corrected disposition and sentencing orders while Whitfield’s direct appeal was pending, we are compelled to reverse. See Padilla-Padial v. State, 152 So.3d 51, 52 (Fla. 5th DCA 2014); see also Mann-Stack v. Homeside Lending, Inc., 982 So.2d 72, 73-74 (Fla. 2d DCA 2008) (holding that, once notice of appeal is filed, lower court is divested of jurisdiction to proceed with matters related to appealed order). The trial court is not precluded from reentering the corrected disposition and sentencing orders on remand.
REVERSED and REMANDED.
SAWAYA, ORFINGER and EVANDER, JJ., concur.